Citation Nr: 0832134	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. What evaluation is warranted for bilateral pes planus from 
December 6, 2004?

2.  Entitlement to service connection for acute lymphoblastic 
leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

On August 1, 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal as to the above 
issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant. 38 C.F.R. § 20.204. The appellant has withdrawn 
the appeal as to his claims noted on page one of this 
decision.

Therefore, there remain no allegations of errors of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review these issues and the appeal 
as to the aforementioned issues is dismissed.


ORDER

The claim of entitlement to service connection for acute 
lymphoblastic leukemia, and the question what evaluation is 
warranted for bilateral pes planus since December 6, 2004 are 
dismissed.




____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


